FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PLANNED PARENTHOOD OF THE              
COLUMBIA/WILLAMETTE INC.;
PORTLAND FEMINIST WOMEN’S
HEALTH CENTER; ROBERT CRIST,
M.D.; WARREN M. HERN, M.D.;
ELIZABETH NEWHALL, M.D.; JAMES
NEWHALL, M.D.,
               Plaintiffs-Appellees,
                v.                          No. 04-35214
AMERICAN COALITION OF LIFE                   D.C. No.
                                           CV-95-01671-REJ
ACTIVISTS; ADVOCATES FOR LIFE
MINISTRIES; MICHAEL DODDS;                    OPINION
TIMOTHY PAUL DRESTE; JOSEPH L.
FOREMAN; BRUCE EVAN MURCH;
DONALD TRESHMAN; CHARLES
WYSONG; MICHAEL BRAY; ANDREW
BURNETT; DAVID CRANE; CHARLES
ROY MCMILLAN; CATHERINE
RAMEY; DAWN MARIE STOVER,
            Defendants-Appellants.
                                       
        Appeal from the United States District Court
                 for the District of Oregon
         Robert E. Jones, District Judge, Presiding

                   Argued and Submitted
              July 12, 2005—Portland, Oregon

                  Filed September 6, 2005

 Before: Ferdinand F. Fernandez, Pamela Ann Rymer, and
           Andrew J. Kleinfeld, Circuit Judges.

                            12401
12402   PLANNED PARENTHOOD v. AMERICAN COALITION
               Opinion by Judge Rymer
         PLANNED PARENTHOOD v. AMERICAN COALITION     12405


                        COUNSEL

Edward L. White III, Thomas More Law Center, Ann Arbor,
Michigan, for Bray, Burnett, Crane, McMillan, Ramey, and
Stover, defendants-appellants, and Christopher A. Ferrara,
American Catholic Lawyers Ass’n., Fairfield, New Jersey, for
American Coalition of Life Activists, Advocates for Life
Ministries, Dodds, Dreste, Foreman, Murch, Treshman and
Wysong, for the defendants-appellants.
12406       PLANNED PARENTHOOD v. AMERICAN COALITION
Maria T. Vullo, Paul, Weiss, Rifkind, Wharton & Garrison
LLP, New York, New York, for the plaintiffs-appellees.


                               OPINION

RYMER, Circuit Judge:

  American Coalition of Life Activists and thirteen others
(collectively, ACLA)1 appeal the decision of the district court
on remand that the $108.5 million in punitive damages
awarded by a jury in 1999 for violations of the Freedom of
Access to Clinic Entrances Act (FACE), 18 U.S.C. § 248,
comports with due process. Planned Parenthood of the
Columbia/Willamette, Inc. v. American Coalition of Life
Activists, 300 F. Supp. 2d 1055 (D. Or. 2004) (PPCW VII).2
We disagree, and remit to an amount for each defendant to
pay to each plaintiff that does not exceed the constitutional
  1
     These parties are: Advocates for Life Ministries (ALM), Michael Bray,
Andrew Burnett, David A. Crane, Timothy Paul Dreste, Joseph L. Fore-
man, Roy McMillan, Michael Dodds, Bruce Murch, Catherine Ramey,
Dawn Marie Stover, Donald Treshman, and Charles Wysong.
   2
     Other reported decisions in this case are: Planned Parenthood of the
Columbia/Willamette, Inc. v. American Coalition of Life Activists, 945 F.
Supp. 1355 (D. Or. 1996) (PPCW I) (denial of motion to dismiss);
Planned Parenthood of the Columbia/Willamette, Inc. v. American Coali-
tion of Life Activists, 23 F. Supp. 2d 1182 (D. Or. 1998) (PPCW II) (ruling
on summary judgment); Planned Parenthood of the Columbia/Willamette,
Inc. v. American Coalition of Life Activists, 41 F. Supp. 2d 1130 (D. Or.
1999) (PPCW III) (issuing permanent injunction and making factual find-
ings); Planned Parenthood of the Columbia/Willamette, Inc. v. American
Coalition of Life Activists, 244 F.3d 1007 (9th Cir. 2001) (PPCW IV)
(Ninth Circuit panel opinion); Planned Parenthood of the Columbia/
Willamette, Inc. v. American Coalition of Life Activists, 290 F.3d 1058
(9th Cir. 2002) (en banc) (PPCW V) (affirming district court in all respects
but remanding for consideration of constitutionality of punitive damages);
American Coalition of Life Activists v. Planned Parenthood of the
Columbia/Willamette, Inc., 539 U.S. 958 (2003) (PPCW VI) (denying cer-
tiorari).
            PLANNED PARENTHOOD v. AMERICAN COALITION                   12407
limit. ACLA also raises a number of issues that pertain to the
liability judgment, which the rule of the mandate precludes us
from considering.

                                      I

   On October 26, 1995, four individual physicians and two clin-
ics3 brought an action against ACLA for violating or conspir-
ing to violate FACE4 and the Racketeer Influenced and
Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961-1968.
The facts are fully described in the district court’s post-trial
opinion, PPCW III, 41 F. Supp. 2d at 1131-53, and our en
banc opinion, PPCW V, 290 F.3d at 1063-1066. In sum, phy-
sicians alleged that ACLA had engaged in “a campaign of ter-
ror and intimidation” by targeting them with three specific
threats — the “Deadly Dozen GUILTY” poster, the “Crist”
poster, and the “Nuremberg Files.” The “Deadly Dozen
GUILTY” poster identified Hern and the Newhalls among ten
others; the Crist “GUILTY” poster contained Crist’s name,
addresses, and photograph; and the “Nuremberg Files” was a
compilation about those who the ACLA anticipated one day
might be put on trial for crimes against humanity. The posters
identifying these physicians were circulated in the wake of a
series of “WANTED” and “unWANTED” posters that had
identified other doctors who performed abortions and who
  3
     The physicians are Dr. Robert Crist, Dr. Warren M. Hern, Dr. Eliza-
beth Newhall, and Dr. James Newhall. The two health clinics are Planned
Parenthood of the Columbia/Willamette, Inc. (PPCW) and the Portland
Feminist Women’s Health Center (PFWHC). We refer to them collec-
tively as “physicians” unless context otherwise requires.
   4
     FACE gives aggrieved persons a right of action against whoever by
“threat of force . . . intentionally . . . intimidates . . . any person because
that person is or has been . . . providing reproductive health services.” 18
U.S.C. § 248(a)(1), (c)(1)(A). A person aggrieved may obtain compensa-
tory and punitive damages, as well as equitable relief. Id. § 248(c)(1)(A)-
(B). FACE allows a plaintiff in a civil action to elect “in lieu of actual
damages, an award of statutory damages in the amount of $5,000 per vio-
lation.” Id. § 248(c)(1)(B).
12408    PLANNED PARENTHOOD v. AMERICAN COALITION
were murdered after the “WANTED” and “unWANTED”
posters were circulated.

   The jury found for physicians on all counts except against
Bray and Treshman on the RICO claims (ACLA was alleged
to be the RICO enterprise and was not a defendant on this
claim). It awarded Crist $39,656 in compensatory damages
under FACE; Hern, $14,429; E. Newhall, $15,797.98; J.
Newhall, $375; PPCW, $405,834.86; and PFWHC,
$50,243.30, for a total of $526,336.14. The jury grouped
defendants into different tiers for purposes of exemplary dam-
ages: ACLA and ALM were each found liable to Crist for
$2.25 million; to Hern for $1.5 million; to E. Newhall for $2
million; to J. Newhall for $2 million; to PPCW for $6 million;
and to PFWHC for $3 million. Bray, Burnett, Crane, McMil-
lan, Treshman and Wysong were each found liable to Crist for
$1 million; to Hern for $1 million; to E. Newhall for $1 mil-
lion; to J. Newhall for $1 million; to PPCW for $2 million;
and to PFWHC for $2 million. Dodds, Dreste, Foreman, and
Murch were each found liable to Crist for $750,000; to Hern
for $750,000; to E. Newhall for $750,000; to J. Newhall for
$750,000; to PPCW for $1 million; and to PFWHC for $1
million. And Ramey and Stover were each found liable to
Crist for $500,000; to Hern for $500,000; to E. Newhall for
$500,000; to J. Newhall for $500,000; to PPCW for $750,000;
and to PFWHC for $750,000. RICO damages were awarded
in varying amounts and were trebled pursuant to statute. A
chart summarizing the damages award appears in Appendix I.
Following trial, the district court made extensive findings and
ordered permanent injunctive relief. PPCW III, 41 F. Supp. 2d
at 1131-53, 1155-56.

   ACLA appealed the judgment, which this court affirmed on
rehearing en banc in all respects but for punitive damages.
PPCW V, 290 F.3d at 1088. ACLA argued that the punitive
damages award amounted to a judgment without notice con-
trary to BMW of North America, Inc. v. Gore, 517 U.S. 559
(1996). As we had recently discussed this issue in depth in In
          PLANNED PARENTHOOD v. AMERICAN COALITION         12409
re Exxon Valdez, 270 F.3d 1215, 1241 (9th Cir. 2001), we
remanded for the district court “to consider in the first
instance whether the award is appropriate in light of Exxon
Valdez.” PPCW V, 290 F.3d at 1086.

   On remand, the district court held that the jury’s compensa-
tory awards were joint and several. It determined that
ACLA’s threats of violence were at the top of the hierarchy
of reprehensibility, that a high ratio of punitive damages to
compensatory damages was warranted because of particularly
egregious conduct that resulted in injury that is difficult to
quantify, and that the awards against each defendant were not
excessive when compared to the civil penalties available for
each violation of FACE. Therefore, it upheld the punitive
award in its entirety. The district court denied a new trial and
declined to consider additional issues raised by ACLA as
beyond the scope of the mandate.

  ACLA timely appealed.

                                II

   ACLA argues that “the preposterous $109 million award”
must be vacated and the punitive damages claim must be dis-
missed for failure to comply with any of the guideposts the
Supreme Court laid out in BMW. Further, it submits that its
conduct was a first offense that consisted of nothing more
than publishing political communications for which liability
was imposed without proof of reprehensibility by way of spe-
cific intent to threaten. Even if the verdict is not reversed,
ACLA maintains that compensatory damages must be deemed
sufficient punishment as the defendants cannot pay even that
award and the injunction serves the aim of punishment and
deterrence. It also contends that the punitive damages at most
should not exceed the comparable civil penalties under
FACE.

   Physicians support the award by urging that a threats case
is the type of case that falls at the top of the hierarchy of rep-
12410     PLANNED PARENTHOOD v. AMERICAN COALITION
rehensibility. They argue for a ratio analysis that, like the dis-
trict court’s, focuses on defendants’ responsibility for
damages.

   [1] The Supreme Court has considered the constitutional
limits of punitive damages three times in the last ten years,
first in BMW v. Gore, next in Cooper Industries, Inc. v. Lea-
therman Tool Group, Inc., 532 U.S. 424 (2001), then in State
Farm Mutual Automobile Insurance Company v. Campbell,
538 U.S. 408 (2003). A number of principles emerge. Com-
pensatory damages and punitive damages serve different pur-
poses; compensatory damages redress concrete loss caused by
the defendant’s wrongful conduct, while punitive damages are
aimed at deterrence and retribution. See State Farm, 538 U.S.
at 416; Cooper Indus., 532 U.S. at 432. “Elementary notions
of fairness enshrined in our constitutional jurisprudence dic-
tate that a person receive fair notice not only of the conduct
that will subject him to punishment, but also of the severity
of the penalty” that may be imposed. BMW, 517 U.S. at 574.
Accordingly, “[t]he Due Process Clause of the Fourteenth
Amendment prohibits the imposition of grossly excessive or
arbitrary punishments on a tortfeasor.” State Farm, 538 U.S.
at 416. Whether an award comports with due process is mea-
sured by three guideposts:

    (1) the degree of reprehensibility of the defendant’s
    misconduct; (2) the disparity between the actual or
    potential harm suffered by the plaintiff and the puni-
    tive damages award; and (3) the difference between
    the punitive damages awarded by the jury and the
    civil penalties authorized or imposed in comparable
    cases.

Id. at 418 (citing BMW, 517 U.S. at 575).

  We are obliged to review de novo the district court’s appli-
cation of the BMW guideposts to a jury’s punitive damages
awards. State Farm, 538 U.S. at 418; Cooper Indus., 532 U.S.
          PLANNED PARENTHOOD v. AMERICAN COALITION         12411
at 431. “Exacting appellate review ensures that an award of
punitive damages is based upon an “ ‘application of law,
rather than a decisionmaker’s caprice.’ ” State Farm, 538 U.S.
at 418 (quoting Cooper Indus., 532 U.S. at 436, quoting
BMW, 517 U.S. at 587 (Breyer, J., concurring)). Of course,
we defer to the district court’s findings of fact unless they are
clearly erroneous. Cooper Indus., 532 U.S. at 440 n.14; Lea-
therman Tool Group, Inc. v. Cooper Indus, Inc., 285 F.3d
1146, 1150 (9th Cir. 2002).

   We start with BMW and post-BMW authorities to see how
the due process analysis has played out in other cases, and to
shed light on what might be deemed excessive in this particu-
lar case.

   In BMW, a disgruntled new car owner brought an action
against several defendants for their failure to disclose that the
automobile he purchased had been repainted after being dam-
aged prior to delivery. The jury awarded Gore $4,000 in com-
pensatory damages and $4,000,000 in punitive damages (later
reduced by the Alabama Supreme Court to $2,000,000). Of
the three guideposts that it embraced, the United States
Supreme Court said that “[p]erhaps the most important indi-
cium of the reasonableness of a punitive damages award is the
degree of reprehensibility of the defendant’s conduct.” BMW,
517 U.S. at 575. This is because, traditionally, nonviolent
conduct has been viewed as less serious than violence or the
threat of violence, and trickery or deceit are more reprehensi-
ble than negligence. BMW’s conduct was not “egregiously
improper” and, thus, was not sufficiently reprehensible to
warrant a $2 million exemplary damages award because
BMW inflicted only economic harm on a victim who was not
financially vulnerable, its conduct manifested no indifference
to health or safety, and there were no deliberate false state-
ments or acts of affirmative misconduct. Id. With respect to
the second guidepost (ratio), the Court “rejected the notion
that the constitutional line is marked by a simple mathemati-
cal formula, even one that compares actual and potential dam-
12412     PLANNED PARENTHOOD v. AMERICAN COALITION
ages to the punitive award,” id. at 582, and remarked that
“[i]n most cases, the ratio will be within a constitutionally
acceptable range, and remittitur will not be justified on this
basis.” Id. at 583. However, the 500 to 1 ratio between puni-
tive damages and actual harm in that case was “breathtaking.”
Id. Finally, with respect to the third guidepost (sanctions for
comparable misconduct), the Court noted that the civil pen-
alty in Alabama for violating its Deceptive Trade Practices
Act was $2,000, and in other states, the fine ranged from
$5,000 to $10,000. None of these statutes would put BMW on
notice that its first violation might be subject to a multimillion
dollar penalty.

   In Swinton v. Potomac Corp., 270 F.3d 794 (9th Cir. 2001),
an African American employee brought a civil rights action
against his employer alleging discrimination on the basis of
race. Swinton was awarded $35,612 in compensatory dam-
ages and $1,000,000 in punitive damages, which we upheld
under BMW. In assessing the reprehensibility factor, we
observed that Swinton was the only African-American
employee of about 140 at his plant, he was subject to daily
abuse featuring the word “nigger,” and he was the target of a
constant barrage of racial harassment which his employer
knew of and yet did nothing to stop. The ratio of punitive to
compensatory damages — 28 to 1 — did not offend our
“ ‘constitutional sensibilities.’ ” Id. at 819 (quoting Pac. Mut.
Life Ins. Co. v. Haslip, 499 U.S. 1, 18 (1991)). We explained
that “[t]his is precisely the type of case posited by the Court
in BMW—the low award of compensatory damages supports
a higher ratio of punitive damages because of ‘particularly
egregious’ acts and ‘noneconomic harm that might have been
difficult to determine.’ ” Id. at 818 (quoting BMW, 517 U.S.
at 582). We also took into account the harm likely to result
from the employer’s conduct, and were impressed by the fact
that “the harm from unchecked racial harassment occurring
day after day cannot be calculated with any precision . . . .”
Id. at 819. With respect to the third guidepost, we analogized
to the $300,000 damages cap for Title VII violations, as there
          PLANNED PARENTHOOD v. AMERICAN COALITION          12413
were no other comparable civil penalties. This factor, we
thought, weighed in favor of a reduction; however, as Con-
gress had not seen fit to impose any recovery caps in cases
under 42 U.S.C. § 1981, we upheld the award as constitu-
tional.

   Exxon Valdez involved the appeal of a $5 billion punitive
damages award arising out of an oil spill in Prince William
Sound. The jury awarded $287 million in compensatory dam-
ages, and the district court determined that the total harm
could range from $288.7 million to $418.7 million. However,
as Exxon had settled with the government for environmental
harm and had instituted a program to repay property owners,
the verdict and punitive damages award challenged on appeal
were only for damages to economic expectations of commer-
cial fishermen. Applying the BMW guideposts, we agreed that
Exxon’s conduct was reprehensible because it knew of the
risk of an oil spill yet left the ship in the hands of an alcoholic
who was drinking. While this justified punitive damages, we
thought Exxon was less reprehensible than in other punitive
damages cases because it did not spill the oil on purpose or
kill anyone. We noted that a ratio of 17.42 to 1 (based on the
jury’s verdict) or 12 to 1 (using the upper limits of the district
court’s estimate of actual harm) was greatly above the 4 to 1
ratio that the Supreme Court “called ‘close to the line’ ” in
Haslip. Exxon Valdez, 270 F.3d at 1243. With respect to the
third guidepost, we acknowledged that Exxon was exposed to
a criminal fine of $1.03 billion and to $100 million in civil
penalties, and that it had entered into a plea agreement for
$150 million which represented an adversarial judgment
about the appropriate level of punishment. We further
observed that the civil ceiling was only 1/50 of the punitive
damages award. Considering all of these factors, we con-
cluded that the $5 billion punitive damages award was too
high to withstand the review required under BMW.

  Following remand from the Supreme Court, in Leatherman,
285 F.3d at 1146, we considered de novo a punitive damages
12414     PLANNED PARENTHOOD v. AMERICAN COALITION
award of $4.5 million where the actual harm was $50,000.
Cooper had used photographs and drawings of Leatherman’s
products as its own when it first attempted to enter the market
in which Leatherman competed. We thought Cooper’s con-
duct was more foolish than reprehensible and thus, the first
guidepost did not support the jury’s award of punitive dam-
ages. As to the second guidepost, the ratio was 90 to 1, only
“somewhat less ‘breathtaking’ ” than that invalidated by the
Supreme Court in BMW. Id. at 1150 (quoting BMW, 517 U.S.
at 583). Cooper caused relatively little actual harm, but Lea-
therman relied on an estimate of profits Cooper might have
realized had there been no injunction and had Cooper been
able to sell the product. We thought it unrealistic to assume
that all of Cooper’s sales of the tool would have been attribut-
able to its misconduct in using the photograph of Leather-
man’s tool. Finally, Cooper would not have been subject to
civil penalties in any amount approaching the award. For
these reasons, we reduced the award to $500,000 (a ratio of
10 to 1).

   The Supreme Court again considered the constitutional lim-
its of punitive damages in State Farm, 538 U.S. 408. The
Campbells brought an action for bad faith failure to settle an
underlying suit within policy limits. They were ultimately
awarded $1 million in compensatory damages and $145 mil-
lion in punitive damages. Addressing reprehensibility, the
Court first summed up BMW’s instructions to consider
whether:

    the harm caused was physical as opposed to eco-
    nomic; the tortious conduct evinced an indifference
    to or a reckless disregard of the health or safety of
    others; the target of the conduct had financial vulner-
    ability; the conduct involved repeated actions or was
    an isolated incident; and the harm was the result of
    intentional malice, trickery, or deceit, or mere acci-
    dent. The existence of any one of these factors
    weighing in favor of a plaintiff may not be sufficient
          PLANNED PARENTHOOD v. AMERICAN COALITION         12415
    to sustain a punitive damages award; and the absence
    of all of them renders any award suspect. It should
    be presumed a plaintiff has been made whole for his
    injuries by compensatory damages, so punitive dam-
    ages should only be awarded if the defendant’s cul-
    pability, after having paid compensatory damages, is
    so reprehensible as to warrant the imposition of fur-
    ther sanctions to achieve punishment or deterrence.

Id. at 419 (citations omitted). Even though State Farm’s han-
dling of the underlying claims was reprehensible to some
degree, the Court made clear that it could only be punished
for conduct directed toward the Campbells — not for its oper-
ations elsewhere, or for other parties’ hypothetical claims
against it, as the Utah court had allowed. The Court again
declined to impose a bright-line ratio which an exemplary
award cannot exceed, but did state that “in practice, few
awards exceeding a single-digit ratio between punitive and
compensatory damages, to a significant degree, will satisfy
due process.” Id. at 425. It pointed out that a 4 to 1 ratio drew
upon a long history of sanctions of double, treble or quadruple
damages to deter and punish, and that such a ratio might be
close to the constitutional line. And the Court restated “what
should be obvious: Single-digit multipliers are more likely to
comport with due process, while still achieving the State’s
goals of deterrence and retribution, than awards with ratios in
range of 500 to 1 or, in this case, of 145 to 1.” Id. (citations
omitted). In its view, 145 to 1 did not comport with due pro-
cess. Finally, the Court looked to the most relevant civil sanc-
tion, a $10,000 fine for an act of fraud, which was “dwarfed
by the $145 million punitive damages award.” Id. at 428.
Reversing, the Court observed that a punitive award at or near
the amount of compensatory damages ($1 million) might be
justified, but that the award of $145 million was unreasonable
and disproportionate to the wrong committed.

  Zhang v. American Gem Seafoods, Inc., 339 F.3d 1020 (9th
Cir. 2003), was decided on appeal after State Farm. Zhang
12416     PLANNED PARENTHOOD v. AMERICAN COALITION
brought suit for employment discrimination and breach of
contract, contending that he was retaliated against and ulti-
mately fired due to his Chinese ethnicity. Witnesses testified
that Zhang was distrusted because he was Chinese; people
made derogatory comments about him; Zhang was generally
treated worse than the white employees; and he was sidelined
in the management of the company, left out of management
teams, was never paid a bonus owed to him, and was eventu-
ally terminated. The jury found that the corporate defendants
were liable for discrimination under 42 U.S.C. § 1981, award-
ing Zhang $360,000 in compensatory damages and $2.6 mil-
lion in punitive damages. Upholding the constitutionality of
the punitive damages award, we saw the gulf between the rep-
rehensibility of the conduct in Zhang, and in BMW and State
Farm, as substantial, particularly because intentional discrimi-
nation is a different kind of harm in that it is an affront to per-
sonal liberty. We explained that racial discrimination has
often resulted in large punitive damages awards, see Swinton,
270 F.3d at 817-18, and we had “no trouble concluding that
the corporate defendants’ discrimination against Zhang was
sufficiently reprehensible to justify a substantial punitive
damages award.” Zhang, 339 F.3d at 1044. Of the 7:1 ratio,
we remarked that “[w]e are aware of no Supreme Court or
Ninth Circuit case disapproving of a single-digit ratio . . . ,
and we decline to extend the law in this case.” Id. As for com-
parable penalties, we analogized (as in Swinton) to the
$300,000 cap for Title VII, and were satisfied that the discrep-
ancy was not nearly so great as in BMW or State Farm.
Accordingly, we did not disturb the jury’s award.

  In Hangarter v. Provident Life & Accident Insurance Co.,
373 F.3d 998, 1015 (9th Cir. 2004), another bad faith case, we
approved a punitive damages ratio of approximately 2.6:1 as
being well within the Supreme Court’s suggested range for
punitive damages awards.

   Finally, we reversed a $5 million punitive damages award
in Bains LLC v. Arco Products Co., 405 F.3d 764 (9th Cir.
          PLANNED PARENTHOOD v. AMERICAN COALITION        12417
2005). Bains involved a race discrimination claim under
§ 1981 and a claim for breach of contract. The jury awarded
$1 on the 42 U.S.C. § 1981 claim and $50,000 on the contract
claim. We held that the jury could consider damages awarded
on both claims in determining the correct amount of punitive
damages. Applying State Farm, we noted that this was not a
“small amount” case because the $50,000 in economic dam-
ages were substantial. Bains read Supreme Court authority as
implying in these circumstances a ceiling of at most $450,000
(9 times the compensatory damages), not the 100 times that
was awarded. Although discrimination was highly reprehensi-
ble, we noted that it was not threatening to life or limb. We
declined to uphold a higher figure based on Swinton, which
came down before State Farm and involved a much lower
ratio (28, compared with 100, times compensatory damages).
With respect to the third factor, Bains again analogized to
Title VII where comparable penalties would be capped at
$300,000. Thus, we arrived at a range of $300,000 to
$450,000 as constitutionally acceptable (a ratio of 6:1 to 9:1),
and left the exact amount to be fixed by the district court on
remand.

  Informed by these analyses, we now apply the BMW guide-
posts to this case.

                               A

                 Degree of Reprehensibility

   ACLA argues generally that it is being punished by the dis-
trict court’s injunction. It asserts that compensatory damages
are punishment enough, and that in any event it cannot afford
to pay the compensatory fines, so punitive damages would
serve no purpose. It contends that the district court failed to
make findings as to the reprehensible conduct of each defen-
dant as it is required to do, see Bell v. Clackamas County, 341
F.3d 858, 867-68 (9th Cir. 2003), and that regardless, the
record does not support finding that each defendant acted with
12418     PLANNED PARENTHOOD v. AMERICAN COALITION
specific intent and actual malice because physicians did not
have to and did not prove that any or all defendants subjec-
tively intended to threaten them with bodily injury. Finally,
ACLA maintains that none of the defendants is a recidivist
because the past bad conduct upon which the district court
relied is dissimilar from the current conduct being punished.

   We dispose at the outset of ACLA’s invitation to revisit
both the district court’s findings, and our conclusions on
rehearing en banc, about its subjective intent to harm physi-
cians. Suffice it to say, we held en banc that ACLA made a
true threat, i.e., a threat where a reasonable person would
foresee that the listener will believe he will be subjected to
physical violence, with the intent to intimidate physicians.
This is what FACE requires, PPCW V, 290 F.3d at 1075-76,
and as we shall explain, we cannot revisit our judgment to that
effect. See infra Part III. Beyond this, the district court made
extensive, individualized findings about the conduct of each
party in its post-trial order, PPCW III, 41 F .Supp. 2d at 1136-
53, which it incorporated and elaborated upon in its post-
remand order, PPCW VII, 300 F. Supp. 2d at 1059-60. There-
fore, we turn directly to reprehensibility. In doing so, we will
not rehash the facts because much ink has already been spilt
describing them in detail. Assuming the facts found by the
jury and the district court in physicians’ favor (as we must),
and applying the reprehensibility factors to them de novo (as
we also must), we conclude:

   [2] Physical or economic harm. There was a physical com-
ponent to ACLA’s conduct, in that it was intended to intimi-
date by causing fear of murder or serious bodily injury on
account of the poster pattern, and it actually caused emotional
distress. There also was an economic component, in that
ACLA’s intention was for the same fear to drive physicians
away from their practices, and they actually incurred expenses
(primarily for security). To the extent the actual harm was
economic, this factor weighs somewhat in ACLA’s favor, but
          PLANNED PARENTHOOD v. AMERICAN COALITION         12419
as the intimidation relied upon a physical aspect as well, it
does not clearly cut either way.

   [3] Indifference to health or safety. In physicians’ view, the
conduct to which they were subjected is the worst kind of tor-
tious conduct a defendant can commit. See BMW, 517 U.S. at
575-76; Swinton, 270 F.3d at 818. This is not quite so, as
there was no actual violence. ACLA made true threats intend-
ing to intimidate physicians by generating a fear of violence,
though not necessarily intending to hurt or kill these particular
providers. That said, ACLA could reasonably foresee that
identifying physicians on “WANTED”-type posters and the
Nuremberg Files scorecard would be interpreted as a serious
expression of intent to harm. As ACLA and physicians knew,
some of those whose names appeared on previous posters had
been killed. Physicians were terrified and took the threat seri-
ously. FBI and other law enforcement officials regarded the
posters and files as sufficiently dangerous that they warned
physicians to purchase bullet proof vests, obtain protection,
and take other protective measures. ACLA acted purposefully
to intimidate. While the reprehensibility of its conduct was a
notch removed from a direct threat of violence, the effect on
physicians was not much different. The effect was not acci-
dental. In these circumstances, ACLA’s conduct is signifi-
cantly blameworthy. It hovers high in the hierarchy.

   [4] Financial vulnerability. The district court found that
physicians were financially vulnerable, presumably because
their livelihoods depended upon their practices. ACLA tar-
geted their practices and intentionally tried to scare them into
quitting. Crist actually stopped practicing for a while out of
fear for his life. As BMW indicates, “infliction of economic
injury, especially when done intentionally through affirmative
acts of misconduct, or when the target is financially vulnera-
ble, can warrant a substantial penalty.” 517 U.S. at 576 (cita-
tion omitted).

   [5] Recidivism. ACLA contends that this is a “first offense”
for threats, which is true so far as it goes. Neither ACLA nor
12420     PLANNED PARENTHOOD v. AMERICAN COALITION
any of its co-defendants had ever been found liable for, or
convicted of, violating FACE, but they have histories of
unlawful conduct with respect to anti-abortion activities.
More importantly, the threats against physicians were true
threats because of the pattern of previous violence that fol-
lowed in the wake of identifying other doctors who performed
abortions on “WANTED”-type posters and the Nuremberg
Files. Indeed, ACLA was formed because ALM, Bray, Bur-
nett, Crane, Foreman, McMillan, Ramey and Stover espoused
a “pro-force” point of view. While “[a] defendant should be
punished for the conduct that harmed the plaintiff, not for
being an unsavory individual or business,” State Farm, 538
U.S. at 423, the harm actually caused to physicians is neces-
sarily bound up with the prior poster pattern. To this extent
the conduct that harmed physicians is similar enough to the
harm caused by other conduct of ACLA to be factored into
the reprehensibility analysis. Even so, not a great deal of
weight can be put on ACLA’s past behavior because that con-
duct did not harm these particular doctors. “Due process does
not permit courts, in the calculation of punitive damages, to
adjudicate the merits of other parties’ hypothetical claims
against a defendant under the guise of the reprehensibility
analysis, . . .” or to create the possibility of multiple punitive
damages awards for the same conduct. Id. Also, no one
involved in the present action pulled the trigger in past
actions, although a number were supportive in one way or
another.

   Intentional malice or accident. As we have explained, phy-
sicians were not harmed by accident. ACLA acted intention-
ally to intimidate them by making true threats of serious
injury.

  [6] In sum, while ACLA justifies its conduct as political
speech that cannot be reprehensible, we have already held that
FACE prohibits the specific conduct in which it chose to
engage and that true threats of the sort ACLA made in order
to intimidate physicians are not protected under the First
          PLANNED PARENTHOOD v. AMERICAN COALITION            12421
Amendment. As true threats of violence were made with the
intent to intimidate, ACLA’s conduct is on the high side of
reprehensibility. We do not put it on the top rung because it
did not involve actual violence with respect to these physi-
cians. However, ACLA did what it did knowing that physi-
cians would believe that what had happened to others who
had been identified on posters would happen to them, that is,
that they would be killed, and that this would frighten them
into quitting their practice rather than risk suffering the same
fate as Dr. Gunn, Dr. Patterson, and Dr. Britton who had been
struck down in the wake of being identified on “WANTED”-
type posters. Physicians in fact interpreted the posters as
intended, and Crist did in fact quit. This is far more egregious
than not disclosing that a new car has been repainted, as in
BMW, and is much closer to treading on personal liberty,
which we found seriously reprehensible in discrimination
cases such as Swinton, Zhang, and Bains. Thus, we conclude
that ACLA’s intentional intimidation of physicians, aimed at
forcing them to quit practicing out of fear for their lives,
weighs heavily in favor of physicians; that none of the other
factors is negative, even though not strongly positive; and that
on balance, ACLA’s conduct is sufficiently reprehensible to
warrant the imposition of significant sanctions to punish and
deter.

                                 B

                               Ratio

   It is not easy to figure the ratio in this case. Unlike the post-
BMW cases we have surveyed where there is one plaintiff and
one defendant, here there are multiple plaintiffs and multiple
defendants. The jury awarded each plaintiff the same amount
of compensatory damages from each defendant. However, the
district court held (and the parties do not dispute) that the
awards are joint and several.5 By contrast, the jury awarded
  5
  It is evident from the special verdict that the jury determined the
amount of harm suffered by each plaintiff, then awarded that amount
12422       PLANNED PARENTHOOD v. AMERICAN COALITION
each plaintiff punitive damages in a discrete amount from
each defendant. It was instructed to consider the degree of
reprehensibility and the relationship of any award to the
actual harm inflicted. From the verdict it is obvious that the
jury found different levels of reprehensibility, and fixed the
amount of the punitive damages awarded to each plaintiff
from each defendant based on its assessment of each defen-
dant’s reprehensibility relative to other defendants and to each
plaintiff.

   Not surprisingly, the parties differ in their approach to the
comparison that should be made to determine the applicable
ratio. ACLA argues that the total compensatory damages
recoverable by each plaintiff should be compared with the
total punitive damages awarded to that plaintiff for the same
alleged course of conduct by all defendants. Its rationale is
that this would reflect the physicians’ theory of the case as
one course of conduct undertaken by all fourteen defendants
based on the same three communications. ACLA’s approach
yields a ratio of 366 to 1 for Crist; 901 to 1 for Hern; 886 to
1 for E. Newhall; 37,333 to 1 for J. Newhall; 467 to 1 for
PPCW; and 73 to 1 for PFWHC.

   The district court rejected this approach for good reason. It
fails to allow for the possibility that the reprehensibility of
individual defendants can — and as the jury found here, does
— differ. Also, it runs counter to the court’s task of determin-
ing whether any or all of the defendants had their due process

against each defendant. Physicians do not contend that they are each enti-
tled to fourteen times this amount. From this, the district court deduced
that the compensatory awards were joint and several. We have no quarrel
with the district court’s interpretation of the import of the verdicts, but we
express no opinion whether joint and several liability is or should be the
norm in all FACE cases. Cf. United States v. Gregg, 226 F.3d 253, 257-
60 (3d Cir. 2000) (holding that Congress intended for FACE’s compensa-
tory statutory damages to be awarded on a per violation rather than a per
respondent basis, thus making defendants jointly and severally liable).
           PLANNED PARENTHOOD v. AMERICAN COALITION               12423
rights violated. Finally, to compare the amount of compensa-
tory damages awarded to one plaintiff with the total amount
of punitive damages awarded to that plaintiff from all defen-
dants shifts the focus away from a particular defendant’s con-
duct to the defendants’ conduct en grosse. See, e.g., Bell, 341
F.3d at 867 (directing that “[o]n remand, the trial court should
evaluate the degree of reprehensibility of each of the defen-
dant’s misconduct individually, as opposed to en grosse”).

   Instead, the district court adopted physicians’ approach and
arrived at the ratios used for its BMW analysis by comparing
the total joint and several liability of each defendant for com-
pensatory damages ($526,336.14) with that defendant’s liabil-
ity for punitive damages. So calculated, by defendant, the
ratios of punitive to compensatory damages are 31.8 to 1 for
ACLA and ALM; 15.2 to 1 for Bray, Burnett, Crane, McMil-
lan, Treshman, and Wysong; 9.5 to 1 for Dodds, Dreste, Fore-
man and Murch; and 6.6 to 1 for Ramey and Stover.6 A chart
summarizing the district court’s analysis is attached as
Appendix II. This approach has the merit of focusing the due
process analysis on liability from the defendant’s perspective,
but it does not differentiate on the basis of harm inflicted
upon a particular plaintiff by a particular defendant, as a cor-
rect approach should also do. For this reason, it tends to pro-
duce an artificially low, overall ratio.

   [7] The district court considered, but declined to accept, a
third approach that would compare each plaintiff’s individual
compensatory damages and punitive damages awards as to
each defendant. A chart setting forth this analysis is attached
as Appendix III. The court was troubled by the fact that this
approach yields extreme variations in ratios, depending upon
  6
    The compensatory award to each plaintiff is the denominator in the
ratio for each defendant ($39,656 in Crist’s case, for example). See
Transgo, Inc. v. Ajac Transmission Parts Corp., 768 F.2d 1001, 1024-25
(9th Cir. 1985) (basing denominator in ratio on the amount for which each
defendant is jointly and severally liable).
12424       PLANNED PARENTHOOD v. AMERICAN COALITION
the amount of the compensatory award. Thus, ratios with
respect to Crist would range from a high of 56.7 to 1 for
ACLA and ALM to a low of 12.6 to 1 for Ramey and Stover.
However, extreme variation is not so much a reason for
rejecting an approach to determine the ratio, as for rejecting
awards that are grossly disproportionate. Rather, in a multi-
plaintiff, multi-defendant action, an approach that compares
each plaintiff’s individual compensatory damages with the
punitive damages awards against each defendant more accu-
rately reflects the true relationship between the harm for
which a particular defendant is responsible, and the punitive
damages assessed against that defendant.

   This approach is preferable to that urged by physicians and
adopted by the district court for several reasons. Merging the
physicians’ damages against a particular defendant as the dis-
trict court did, rather than considering them on a plaintiff-by-
plaintiff, defendant-by-defendant basis, has the distorting
effect of making some ratios appear closer to a constitutional
level than they truly are, while making others appear further
from it than they really are. This is illustrated by how the
analysis works out with two plaintiffs, Crist and J. Newhall,
and two defendants, Wysong and Stover:

Defendant   Compensatory   Punitive       District Ct. Alternative
                                          Ratios       Ratios
Wysong      Crist: $39,656 Crist: $1m     50: 1        Crist: 25:1
            Newhall: $375. Newhall: $1m                Newhall: 2666.7: 1

Stover      Crist: $39,656. Crist: $500k  25: 1        Crist: 12.6: 1
            Newhall: $375. Newhall: $500k              Newhall: 1333.3: 1

Crist recovered higher compensatory damages ($39,656) than
J. Newhall ($375). The jury awarded Crist $500,000 in puni-
tive damages against Stover, and $1 million against Wysong;
it awarded J. Newhall $500,000 in punitive damages against
Stover, and $1 million against Wysong. Under the district
court’s approach, Crist’s compensatory damages award was
merged with J. Newhall’s damages, and then the award of
          PLANNED PARENTHOOD v. AMERICAN COALITION         12425
punitive damages for each of them against each defendant
was also merged. On this take, Wysong’s ratio for both Crist
and J. Newhall is 50:1; Stover’s for both is 25:1. By contrast,
on a plaintiff-by-plaintiff, defendant-by-defendant basis,
Wysong’s ratio for Crist is 25:1 and for J. Newhall, 2666.7:1;
Stover’s ratio for Crist is 12.6:1 and for J. Newhall, 1333.3:1.
A punitive damages award for Crist in the amount of
$500,000 against Stover bears a somewhat reasonable rela-
tionship to the actual harm caused ($40,000), but the award in
favor of J. Newhall is nowhere near the “reasonable relation-
ship” that State Farm and BMW require. Thus, under physi-
cians’ approach, the punitive damages awards upheld as
constitutional based on the ratio of the overall compensatory
damages to the overall punitive damages for which a defen-
dant is liable implicate the due process rights of defendants
when broken down to the specific award on a per plaintiff, per
defendant basis.

   In addition, arriving at the ratio on a plaintiff-by-plaintiff,
defendant-by-defendant basis respects the jury’s verdict. The
jury awarded punitive damages to each plaintiff from each
defendant; it did not award punitive damages against each
defendant as one lump sum.

   Finally, it makes sense to compare each plaintiff’s individ-
ual compensatory damages and punitive damages awards as
to each defendant because this approach simplifies the task of
assessing constitutional reasonableness. If it appears that the
envelope is pushed too far, the reviewing court can figure out
who is to receive what amount of money from whom, and
remit on a per plaintiff, per defendant basis.

   [8] Accordingly, we accept the ratios (reflected in Appen-
dix III) arrived at by comparing each plaintiff’s individual
compensatory damages and punitive damages awards as to
each defendant. Having decided what the ratios are, the ques-
tion is whether they pass constitutional muster. We think not.
12426     PLANNED PARENTHOOD v. AMERICAN COALITION
   [9] Although the Supreme Court has eschewed any specific
formula, we discern from BMW and its progeny a rough
framework for evaluating whether there is a reasonable rela-
tionship between the punitive damages award and the actual
or likely harm associated with the wrongful conduct. In cases
where there are significant economic damages and punitive
damages are warranted but behavior is not particularly egre-
gious, a ratio of up to 4 to 1 serves as a good proxy for the
limits of constitutionality. See, e.g., State Farm, 538 U.S. at
425 (acts of bad faith and fraud warranted something closer
to a 1 to 1 ratio). In cases with significant economic damages
and more egregious behavior, a single-digit ratio greater than
4 to 1 might be constitutional. See, e.g., Zhang, 339 F.3d at
1043-44 (post-State Farm case upholding 7 to 1 ratio where
the wrongful conduct involved significant racial discrimina-
tion); Bains, 405 F.3d at 776-77 (post-State Farm case indi-
cating that ratio between 6 to 1 and 9 to 1 would be
constitutional where underlying wrongful conduct was racial
discrimination). And in cases where there are insignificant
economic damages but the behavior was particularly egre-
gious, the single-digit ratio may not be a good proxy for con-
stitutionality. See, e.g., Mathias v. Accor Econ. Lodging, Inc.,
347 F.3d 672, 677 (7th Cir. 2003) (upholding a punitive dam-
age award with a 37 to 1 ratio of punitive damages to com-
pensatory damages as constitutional because “defendant’s
behavior was outrageous but the compensable harm” was
nominal and difficult to quantify).

   [10] With few exceptions, the ratios in this case are well in
excess of single digits. Most of the compensatory awards are
substantial. At the same time, not all of physicians’ damage
is quantifiable, and not all of it was compensated; emotional
distress as well as security costs will no doubt continue
despite the injunction. We agree with the district court that
ACLA’s conduct is particularly reprehensible. ACLA made
no bones about its intent to intimidate those in the reproduc-
tive health services community by true threats of serious
injury or death. In these circumstances, a substantial award of
           PLANNED PARENTHOOD v. AMERICAN COALITION               12427
punitive damages in relation to the actual harm caused will
reasonably serve the interests of punishment and deterrence.
Our constitutional sensibilities are not offended by a 9 to 1
ratio.

                                   C

               Sanctions for Comparable Conduct

   [11] We need not go beyond FACE itself, as it provides for
criminal fines, 18 U.S.C. § 248(b), and civil penalties in
actions brought by the Attorney General, id. § 248(c)(2). A
fine for a nonviolent physical obstruction may not be more
than $10,000 for the first offense, or more than $25,000 for
a subsequent offense. The court may assess a civil penalty
against each respondent in a civil action by the Attorney Gen-
eral not to exceed $10,000 for a nonviolent physical obstruc-
tion and $15,000 for other first violations. These penalties
indicate that Congress believed that substantial sanctions were
appropriate to deter those who interfere with clinic operations.
See Gregg, 226 F.3d at 259. FACE’s provision for punitive
damages is uncapped, so ACLA would have known that its
exposure to penalties in a civil action for violating that Act
could be significant.7

                                   D

                              Remittitur

  [12] Considering reprehensibility, which is high; the ratios,
which in the main reflect punitive awards that are signifi-
cantly disproportionate to the amount of actual or likely harm;
  7
    Aggrieved parties who bring private actions for relief may elect to
recover an award of statutory damages in the amount of $5,000 per viola-
tion in lieu of actual damages. 18 U.S.C. § 248(b). Statutory damages are
meant to compensate victims when actual loss is hard to prove. Punitive
damages are recoverable on this theory as well.
12428     PLANNED PARENTHOOD v. AMERICAN COALITION
and comparable sanctions, which suggest a ballpark figure in
dollar terms of $45,000 to $75,000 per defendant, we con-
clude that the award of punitive damages cannot stand. Hav-
ing already afforded the district court an opportunity to
review the awards in the first instance, we believe it is appro-
priate to remit rather than again to remand.

   [13] This requires us to decide how to arrive at a sum for
each defendant to pay each plaintiff that is consistent with
constitutional principles. We know what harm the jury found
that each plaintiff suffered. We also know the punitive liabil-
ity that the jury assessed against each defendant in favor of
each plaintiff. Accordingly, we shall remit to a sum for each
plaintiff that is nine times that plaintiff’s compensatory recov-
ery, and we shall allocate that amount of punitive damages
among defendants in the same proportion as the jury did in its
verdicts.

  The remittitur is as follows:
            PLANNED PARENTHOOD v. AMERICAN COALITION                 12429
PLAIN-      compen-      punitive      punitive          remitted damages
TIFF        satory       damages       damages           per defendant
            damages      cap/8         award by          per plaintiff10
            award        total         jury per
            per          jury          defendant9
            plaintiff    punitive
                         award to
                         plaintiff



Crist       $39,656      $356,904/     ACLA: $2.25m      ACLA: $55,381.50
                         $14.5m        ALM: $2.25m       ALM: $55,381.50
                                       Bray: $1m         Bray: $24,614
                                       Burnett: $1m      Burnett: $24,614
                                       Crane: $1m        Crane: $24,614
                                       Dodds: $750k      Dodds: $18,460.50
                                       Dreste: $750k     Dreste: $18,460.50
                                       Foreman: $750k    Foreman: $18,460.50
                                       McMillan: $1m     McMillan: $24,614
                                       Murch: $750k      Murch: $18,460.50
                                       Ramey: $500k      Ramey: $12,307
                                       Stover: $500k     Stover: $12,307
                                       Treshman: $1m     Treshman: $24,614
                                       Wysong: $1m       Wysong: $24,614




  8
     This figure is the actual compensatory award times nine (rounded out),
i.e., the constitutional limit of punitive damages. For example, in Crist’s
case: Crist was awarded $39,656 in compensatory damages. Nine times
that amount is $356,904.
   9
     This figure is based on the jury’s verdicts. For example, Crist was
awarded $1,000,000 in punitive damages against Bray.
   10
      This figure is the limit of what each defendant must pay to each plain-
tiff in punitive damages. It is derived by comparing the total amount of
punitive damages awarded by the jury to each plaintiff to the amount that
is constitutionally permissible. For example, in Crist’s case: The jury
awarded Crist punitive damages of $14,500,000; the Constitution supports
an award of only $356,904; the award against Bray is $1,000,000; there-
fore the limit of what Bray must pay to Crist is $1,000,000 times the rela-
tionship that $356,904 bears to $14,500,000, or $24,614.
12430        PLANNED PARENTHOOD v. AMERICAN COALITION
Hern         $14,429    $129,861/    ACLA: $1.5m      ACLA: $14,983.50
                        $13m         ALM: $1.5m       ALM: $14,983.50
                                     Bray: $1m        Bray: $9,989.00
                                     Burnett: $1m     Burnett: $9,989.00
                                     Crane: $1m       Crane: $9,989.00
                                     Dodds: $750k     Dodds: $7,491.75
                                     Dreste: $750k    Dreste: $7,491.75
                                     Foreman: $750k   Foreman: $7,491.75
                                     McMillan: $1m    McMillan: $9,989.00
                                     Murch: $750k     Murch: $7,491.75
                                     Ramey: $500k     Ramey: $4,994.00
                                     Stover: $500k    Stover: $4,994.00
                                     Treshman: $1m    Treshman: $9,989.00
                                     Wysong: $1m      Wysong: $9,989.00

E. Newhall $15,797.98   $142,181.82/ ACLA: $2m        ACLA: $20,312.00
                        $14m         ALM: $2m         ALM: $20,312.00
                                     Bray: $1m        Bray: $10,156.00
                                     Burnett: $1m     Burnett: $10,156.00
                                     Crane: $1m       Crane: $10,156.00
                                     Dodds: $750k     Dodds: $7,617.00
                                     Dreste: $750k    Dreste: $7,617.00
                                     Foreman: $750k   Foreman: $7,617.00
                                     McMillan: $1m    McMillan:
                                     Murch: $750k     $10,156.00
                                     Ramey: $500k     Murch: $7,617.00
                                     Stover: $500k    Ramey: $5,078.00
                                     Treshman: $1m    Stover: $5,078.00
                                     Wysong: $1m      Treshman:
                                                      $10,156.00
                                                      Wysong: $10,156.00

J. Newhall   $375       $3,375/      ACLA: $2m        ACLA: $482.00
                        $14m         ALM: $2m         ALM: $482.00
                                     Bray: $1m        Bray: $241.00
                                     Burnett: $1m     Burnett: $241.00
                                     Crane: $1m       Crane: $241.00
                                     Dodds: $750k     Dodds: $180.75
                                     Dreste: $750k    Dreste: $180.75
                                     Foreman: $750k   Foreman: $180.75
                                     McMillan: $1m    McMillan: $241.00
                                     Murch: $750k     Murch: $180.75
                                     Ramey: $500k     Ramey: $120.50
                                     Stover: $500k    Stover: $120.50
                                     Treshman: $1m    Treshman: $241.00
                                     Wysong: $1m      Wysong: $241.00
         PLANNED PARENTHOOD v. AMERICAN COALITION                 12431
PPCW     $405,834.86   $3,652,513.74/ ACLA: $6m       ACLA: $742,884.00
                       $29.5m         ALM: $6m        ALM: $742,884.00
                                      Bray: $2m       Bray: $247,628.00
                                      Burnett: $2m    Burnett: $247,628.00
                                      Crane: $2m      Crane: $247,628.00
                                      Dodds: $1m      Dodds: $123,814.00
                                      Dreste: $1m     Dreste: $123,814.00
                                      Foreman: $1m    Foreman:
                                      McMillan: $2m   $123,814.00
                                      Murch: $1m      McMillan:
                                      Ramey: $750k    $247,628.00
                                      Stover: $750k   Murch: $123,814.00
                                      Treshman: $2m   Ramey: $92,860.50
                                      Wysong: $2m     Stover: $92,860.50
                                                      Treshman:
                                                      $247,628.00
                                                      Wysong:
                                                      $247,628.00

PFWHC    $50,243.30    $452,189.70/ ACLA: $3m         ACLA: $57,726.00
                       $23.5m       ALM: $3m          ALM: $57,726.00
                                    Bray: $2m         Bray: $38,484.00
                                    Burnett: $2m      Burnett: $38,484.00
                                    Crane: $2m        Crane: $38,484.00
                                    Dodds: $1m        Dodds: $19,242.00
                                    Dreste: $1m       Dreste: $19,242.00
                                    Foreman: $1m      Foreman: $19,242.00
                                    McMillan: $2m     McMillan:
                                    Murch: $1m        $38,484.00
                                    Ramey: $750k      Murch: $19,242.00
                                    Stover: $750k     Ramey: $14,431.50
                                    Treshman: $2m     Stover: $14,431.50
                                    Wysong: $2m       Treshman:
                                                      $38,484.00
                                                      Wysong: $38,484.00



   [14] We shall remand for the district court to order a new
trial unless physicians accept a remittitur in accord with the
fourth column in this table.

                                  III

   ACLA raised seven other issues on remand to the district
court, and on appeal: (1) whether the Supreme Court’s deci-
sion in Scheidler v. NOW, 537 U.S. 393 (2003), which was
12432     PLANNED PARENTHOOD v. AMERICAN COALITION
rendered after our en banc judgment, requires dismissal of all
RICO claims and a new trial on FACE claims; (2) whether the
Court’s intervening decision in Virginia v. Black, 538 U.S.
343 (2003), mandates a retrial; (3) whether ACLA is entitled
to a new trial because the en banc opinion adopted a new the-
ory of liability; (4) whether the clinics lack standing because
they were not named in the communications, were legally
incapable of being threatened with bodily harm, and cannot
recover speculative security expenses; (5) whether the district
court erred in not dismissing the FACE conspiracy claim; (6)
whether FACE is unconstitutional; and (7) whether the
injunction must be vacated or modified. However, we agree
with the district court that it could not go there, nor can we,
because all these issues were finally settled in PPCW V.

   In PPCW V, on rehearing en banc, we affirmed the district
court’s judgment in all respects but for the constitutionality of
the punitive damages awards. At ACLA’s request, we stayed
the mandate so that it could file a petition for a writ of certio-
rari in the Supreme Court. It did, and the Court invited the
Solicitor General to express the views of the United States.
Having received the Solicitor General’s submission, which
concluded that none of ACLA’s challenges to PPCW V mer-
ited review, the Supreme Court denied the petition. Our man-
date issued.

  [15] It has been established since the Supreme Court’s
decision in In re Sanford Fork & Tool Co., 160 U.S. 247
(1895), that

    [w]hen a case has been once decided by this court on
    appeal, and remanded to the circuit court, whatever
    was before this court, and disposed of by its decree,
    is considered as finally settled. The circuit court is
    bound by the decree as the law of the case, and must
    carry it into execution according to the mandate.
    That court cannot vary it, or examine it for any other
    purpose than execution; or give any other or further
          PLANNED PARENTHOOD v. AMERICAN COALITION        12433
    relief; or review it, even for apparent error, upon any
    matter decided on appeal; or intermeddle with it, fur-
    ther than to settle so much as has been remanded.

Id. at 255; see also United States v. Kellington, 217 F.3d
1084, 1093 (9th Cir. 2000); Firth v. United States, 554 F.2d
990, 994 (9th Cir. 1977) (“Our prior decision and mandate in
this case, whether correct or in error, was based on a thorough
review of all of the evidence and consideration of the same
arguments pressed here . . . . The resulting mandate did not
leave the matter open for reappraisal . . . .”) (footnotes omit-
ted); Atlas Scraper & Eng’g Co. v. Pursche, 357 F.2d 296,
297 (9th Cir. 1966) (“Nothing is before this court but what is
subsequent to the mandate.”) (internal quotation marks omit-
ted). Indeed, as we have said, “[f]or a century and a half, our
Supreme Court has hammered home the principle that, on a
second appeal, the higher court is confined to a consideration
of the proceedings that took place in the trial court after the
mandate in the first case was handed down. Matters that were
adjudicated on the first appeal are no longer open to re-
examination.” Coleman Co. v. Holly Mfg. Co., 269 F.2d 660,
664 (9th Cir. 1959). Add another half-century, and the same
is true.

   None of the cases upon which ACLA relies is apposite.
Robinson v. Heilman, 563 F.2d 1304, 1307 (9th Cir. 1977)
(per curiam), involved supervening law handed down after a
district court decision but before the court of appeals had
made a decision. In Portland Feminist Women’s Health Cen-
ter v. Advocates for Life, Inc., 62 F.3d 280, 282 (9th Cir.
1994), we deferred submission pending a decision by the
Supreme Court. In EEOC v. United Parcel Service, Inc., 306
F.3d 794, 796-97 (9th Cir. 2002), we remanded to the district
court to consider an issue in light of a new Supreme Court
decision. And in Perez v. Simmons, 884 F.2d 1136, 1137 (9th
Cir. 1989), the Supreme Court remanded for us to consider a
recently rendered decision.
12434    PLANNED PARENTHOOD v. AMERICAN COALITION
   [16] Our mandate in PPCW V was clear. We finally adjudi-
cated all issues except for, and remanded only for consider-
ation of, the constitutional implications of the punitive
damages awards. Accordingly, ACLA’s additional issues are
not open for review.

                             IV

   We affirm the district court’s disposition of issues other
than the constitutional propriety of the punitive damages
awards. As to punitive damages, the awards exceed constitu-
tional limits; we therefore reverse the district court’s judg-
ment to this extent and vacate it. We reduce the awards to the
amount of remitted damages per plaintiff, per defendant set
forth in the table on pages 35-38. We remand so that the dis-
trict court may order a new trial unless physicians accept the
remittitur. Each party shall bear its own costs.

 AFFIRMED IN PART; REVERSED                      IN   PART;
VACATED IN PART, AND REMANDED.
            PLANNED PARENTHOOD v. AMERICAN COALITION                   12435
                         APPENDIX I
                   Damages Awarded by the Jury

Defendant   FACE                     FACE              RICO (treble)
            Compensatory             Punitive          Damages
            Damages                  Damages


ACLA        Crist: $39,656.          Crist: $2.25m     N/A
            Hern: $14,429.           Hern: $1.5m
            E. Newhall: $15,797.98   E. Newhall: $2m
            J. Newhall: $375.        J. Newhall: $2m
            PPCW: $405,834.86        PPCW: $6m
            PFWHC: $50,243.30        PFWHC: $3m


ALM         Crist: $39,656.          Crist: $2.25m     Crist: $118,968.
            Hern: $14,429.           Hern: $1.5m       Hern: $43,287.
            E. Newhall: $15,797.98   E. Newhall: $2m   E. Newhall: $47,393.94
            J. Newhall: $375.        J. Newhall: $2m   J. Newhall: $1,125.
            PPCW: $405,834.86        PPCW: $6m         PPCW: $1,217,504.58
            PFWHC: $50,243.30        PFWHC: $3m        PFWHC: $150,729.90


Michael     Crist: $39,656.          Crist: $1m        N/A
Bray        Hern: $14,429.           Hern: $1m
            E. Newhall: $15,797.98   E. Newhall: $1m
            J. Newhall: $375.        J. Newhall: $1m
            PPCW: $405,834.86        PPCW: $2m
            PFWHC: $50,243.30        PFWHC: $2m


Andrew      Crist: $39,656.          Crist: $1m        Crist: $118,968.
Burnett     Hern: $14,429.           Hern: $1m         Hern: $43,287.
            E. Newhall: $15,797.98   E. Newhall: $1m   E. Newhall: $47,393.94
            J. Newhall: $375.        J. Newhall: $1m   J. Newhall: $1,125.
            PPCW: $405,834.86        PPCW: $2m         PPCW: $1,217,504.58
            PFWHC: $50,243.30        PFWHC: $2m        PFWHC: $150,729.90


David       Crist: $39,656.          Crist: $1m        Crist: $118,968.
Crane       Hern: $14,429.           Hern: $1m         Hern: $43,287.
            E. Newhall: $15,797.98   E. Newhall: $1m   E. Newhall: $47,393.94
            J. Newhall: $375.        J. Newhall: $1m   J. Newhall: $1,125.
            PPCW: $405,834.86        PPCW: $2m         PPCW: $1,217,504.58
            PFWHC: $50,243.30        PFWHC: $2m        PFWHC: $150,729.90
12436       PLANNED PARENTHOOD v. AMERICAN COALITION
Michael     Crist: $39,656.          Crist: $750k        Crist: $89,226.
Dodds       Hern: $14,429.           Hern: $750k         Hern: $32,466.
            E. Newhall: $15,797.98   E. Newhall: $750k   E. Newhall: $35,544.
            J. Newhall: $375.        J. Newhall: $750k   J. Newhall: $843.
            PPCW: $405,834.86        PPCW: $1m           PPCW: $913,128.
            PFWHC: $50,243.30        PFWHC: $1m          PFWHC: $113,046.


Timothy     Crist: $39,656.          Crist: $750k        Crist: $59,484.
Dreste      Hern: $14,429.           Hern: $750k         Hern: $21,645.
            E. Newhall: $15,797.98   E. Newhall: $750k   E. Newhall: $23,697.
            J. Newhall: $375.        J. Newhall: $750k   J. Newhall: $564.
            PPCW: $405,834.86        PPCW: $1m           PPCW: $608,751.
            PFWHC: $50,243.30        PFWHC: $1m          PFWHC: $75,363


Joseph      Crist: $39,656.          Crist: $750k        Crist: $29,742.
Foreman     Hern: $14,429.           Hern: $750k         Hern: $10,821.
            E. Newhall: $15,797.98   E. Newhall: $750k   E. Newhall: $11,850.
            J. Newhall: $375.        J. Newhall: $750k   J. Newhall: $282.
            PPCW: $405,834.86        PPCW: $1m           PPCW: $304,377.
            PFWHC: $50,243.30        PFWHC: $1m          PFWHC: $37,683.


C. Roy      Crist: $39,656.          Crist: $1m          Crist: $89,226.
McMillan    Hern: $14,429.           Hern: $1m           Hern: $32.466.
            E. Newhall: $15,797.98   E. Newhall: $1m     E. Newhall: $35,544.
            J. Newhall: $375.        J. Newhall: $1m     J. Newhall: $843.
            PPCW: $405,834.86        PPCW: $2m           PPCW: $913,128.
            PFWHC: $50,243.30        PFWHC: $2m          PFWHC: $113,046.


Bruce       Crist: $39,656.          Crist: $750k        Crist: $59,484.
Murch       Hern: $14,429.           Hern: $750k         Hern: $21,645.
            E. Newhall: $15,797.98   E. Newhall: $750k   E. Newhall: $23,697.
            J. Newhall: $375.        J. Newhall: $750k   J. Newhall: $564.
            PPCW: $405,834.86        PPCW: $1m           PPCW: $608,751.
            PFWHC: $50,243.30        PFWHC: $1m          PFWHC: $75,363.


Catherine   Crist: $39,656.          Crist: $500k        Crist: $59,484.
Ramey       Hern: $14,429.           Hern: $500k         Hern: $21,645.
            E. Newhall: $15,797.98   E. Newhall: $500k   E. Newhall: $23,697.
            J. Newhall: $375.        J. Newhall: $500k   J. Newhall: $564.
            PPCW: $405,834.86        PPCW: $750k         PPCW: $608,751.
            PFWHC: $50,243.30        PFWHC: $750k        PFWHC: $75,363.
           PLANNED PARENTHOOD v. AMERICAN COALITION                   12437
Dawn       Crist: $39,656.          Crist: $500k        Crist: $29,742.
Stover     Hern: $14,429.           Hern: $500k         Hern: $10,821.
           E. Newhall: $15,797.98   E. Newhall: $500k   E. Newhall: $11,850.
           J. Newhall: $375.        J. Newhall: $500k   J. Newhall: $282.
           PPCW: $405,834.86        PPCW: $750k         PPCW: $304,377.
           PFWHC: $50,243.30        PFWHC: $750k        PFWHC: $37,683.


Donald     Crist: $39,656.          Crist: $1m          N/A
Treshman   Hern: $14,429.           Hern: $1m
           E. Newhall: $15,797.98   E. Newhall: $1m
           J. Newhall: $375.        J. Newhall: $1m
           PPCW: $405,834.86        PPCW: $2m
           PFWHC: $50,243.30        PFWHC: $2m


Charles    Crist: $39,656.          Crist: $1m          Crist: $118,968.
Wysong     Hern: $14,429.           Hern: $1m           Hern: $43,287.
           E. Newhall: $15,797.98   E. Newhall: $1m     E. Newhall: $47,393.94
           J. Newhall: $375.        J. Newhall: $1m     J. Newhall: $1,125.
           PPCW: $405,834.86        PPCW: $2m           PPCW: $1,217,504.58
           PFWHC: $50,243.30        PFWHC: $2m          PFWHC: $150,729.90
12438       PLANNED PARENTHOOD v. AMERICAN COALITION
                            APPENDIX II
                  District Court’s Ratio Calculation

Defendant   FACE                     FACE Punitive           RATIO
            Compensatory                                     (punitive to
            jointly and severally                            compensatory)
            liable


ACLA        Crist: $39,656.          Crist: $2.25m           31.8: 1
            Hern: $14,429.           Hern: $1.5m
            E. Newhall: $15,797.98   E. Newhall: $2m
            J. Newhall: $375.        J. Newhall: $2m
            PPCW: $405,834.86        PPCW: $6m
            PFWHC: $50,243.30        PFWHC: $3m
            Total: $526,336.14       Total: $16.75 million


ALM         Crist: $39,656.          Crist: $2.25m           31.8: 1
            Hern: $14,429.           Hern: $1.5m
            E. Newhall: $15,797.98   E. Newhall: $2m
            J. Newhall: $375.        J. Newhall: $2m
            PPCW: $405,834.86        PPCW: $6m
            PFWHC: $50,243.30        PFWHC: $3m
            Total: $526,336.14       Total: $16.75 million


Michael     Crist: $39,656.          Crist: $1m              15.2: 1
Bray        Hern: $14,429.           Hern: $1m
            E. Newhall: $15,797.98   E. Newhall: $1m
            J. Newhall: $375.        J. Newhall: $1m
            PPCW: $405,834.86        PPCW: $2m
            PFWHC: $50,243.30        PFWHC: $2m
            Total: $526,336.14       Total: $8 million


Andrew      Crist: $39,656.          Crist: $1m              15.2: 1
Burnett     Hern: $14,429.           Hern: $1m
            E. Newhall: $15,797.98   E. Newhall: $1m
            J. Newhall: $375.        J. Newhall: $1m
            PPCW: $405,834.86        PPCW: $2m
            PFWHC: $50,243.30        PFWHC: $2m
            Total: $526,336.14       Total: $8 million
           PLANNED PARENTHOOD v. AMERICAN COALITION               12439
David      Crist: $39,656.          Crist: $1m          15.2: 1
Crane      Hern: $14,429.           Hern: $1m
           E. Newhall: $15,797.98   E. Newhall: $1m
           J. Newhall: $375.        J. Newhall: $1m
           PPCW: $405,834.86        PPCW: $2m
           PFWHC: $50,243.30        PFWHC: $2m
           Total: $526,336.14       Total: $8 million


Michael    Crist: $39,656.          Crist: $750k        9.5: 1
Dodds      Hern: $14,429.           Hern: $750k
           E. Newhall: $15,797.98   E. Newhall: $750k
           J. Newhall: $375.        J. Newhall: $750k
           PPCW: $405,834.86        PPCW: $1m
           PFWHC: $50,243.30        PFWHC: $1m
           Total: $526,336.14       Total: $5 million


Timothy    Crist: $39,656.          Crist: $750k        9.5: 1
Dreste     Hern: $14,429.           Hern: $750k
           E. Newhall: $15,797.98   E. Newhall: $750k
           J. Newhall: $375.        J. Newhall: $750k
           PPCW: $405,834.86        PPCW: $1m
           PFWHC: $50,243.30        PFWHC: $1m
           Total: $526,336.14       Total: $5 million

Joseph     Crist: $39,656.          Crist: $750k        9.5: 1
Foreman    Hern: $14,429.           Hern: $750k
           E. Newhall: $15,797.98   E. Newhall: $750k
           J. Newhall: $375.        J. Newhall: $750k
           PPCW: $405,834.86        PPCW: $1m
           PFWHC: $50,243.30        PFWHC: $1m
           Total: $526,336.14       Total: $5 million


C. Roy     Crist: $39,656.          Crist: $1m          15.2: 1
McMillan   Hern: $14,429.           Hern: $1m
           E. Newhall: $15,797.98   E. Newhall: $1m
           J. Newhall: $375.        J. Newhall: $1m
           PPCW: $405,834.86        PPCW: $2m
           PFWHC: $50,243.30        PFWHC: $2m
           Total: $526,336.14       Total: $8 million
12440       PLANNED PARENTHOOD v. AMERICAN COALITION
Bruce       Crist: $39,656.          Crist: $750k          9.5: 1
Murch       Hern: $14,429.           Hern: $750k
            E. Newhall: $15,797.98   E. Newhall: $750k
            J. Newhall: $375.        J. Newhall: $750k
            PPCW: $405,834.86        PPCW: $1m
            PFWHC: $50,243.30        PFWHC: $1m
            Total: $526,336.14       Total: $5 million


Catherine   Crist: $39,656.          Crist: $500k          6.6: 1
Ramey       Hern: $14,429.           Hern: $500k
            E. Newhall: $15,797.98   E. Newhall: $500k
            J. Newhall: $375.        J. Newhall: $500k
            PPCW: $405,834.86        PPCW: $750k
            PFWHC: $50,243.30        PFWHC: $750k
            Total: $526,336.14       Total: $3.5 million


Dawn        Crist: $39,656.          Crist: $500k          6.6: 1
Stover      Hern: $14,429.           Hern: $500k
            E. Newhall: $15,797.98   E. Newhall: $500k
            J. Newhall: $375.        J. Newhall: $500k
            PPCW: $405,834.86        PPCW: $750k
            PFWHC: $50,243.30        PFWHC: $750k
            Total: $526,336.14       Total: $3.5 million


Donald      Crist: $39,656.          Crist: $1m            15.2: 1
Treshman    Hern: $14,429.           Hern: $1m
            E. Newhall: $15,797.98   E. Newhall: $1m
            J. Newhall: $375.        J. Newhall: $1m
            PPCW: $405,834.86        PPCW: $2m
            PFWHC: $50,243.30        PFWHC: $2m
            Total: $526,336.14       Total: $8 million


Charles     Crist: $39,656.          Crist: $1m            15.2: 1
Wysong      Hern: $14,429.           Hern: $1m
            E. Newhall: $15,797.98   E. Newhall: $1m
            J. Newhall: $375.        J. Newhall: $1m
            PPCW: $405,834.86        PPCW: $2m
            PFWHC: $50,243.30        PFWHC: $2m
            Total: $526,336.14       Total: $8 million
            PLANNED PARENTHOOD v. AMERICAN COALITION                 12441
                       APPENDIX III
             Comparison per plaintiff, per defendant

Defendant   FACE                     FACE Punitive     RATIO
            Compensatory                               (punitive to
            jointly and severally                      compensatory)
            liable


ACLA        Crist: $39,656.          Crist: $2.25m     Crist: 56.7: 1
            Hern: $14,429.           Hern: $1.5m       Hern: 104: 1
            E. Newhall: $15,797.98   E. Newhall: $2m   E. Newhall: 126.6: 1
            J. Newhall: $375.        J. Newhall: $2m   J. Newhall: 5,333.3: 1
            PPCW: $405,834.86        PPCW: $6m         PPCW: 14.8: 1
            PFWHC: $50,243.30        PFWHC: $3m        PFWHC: 59.7: 1


ALM         Crist: $39,656.          Crist: $2.25m     Crist: 56.7: 1
            Hern: $14,429.           Hern: $1.5m       Hern: 104: 1
            E. Newhall: $15,797.98   E. Newhall: $2m   E. Newhall: 126.6: 1
            J. Newhall: $375.        J. Newhall: $2m   J. Newhall: 5,333.3: 1
            PPCW: $405,834.86        PPCW: $6m         PPCW: 14.8: 1
            PFWHC: $50,243.30        PFWHC: $3m        PFWHC: 59.7: 1


Michael     Crist: $39,656.          Crist: $1m        Crist: 25.2: 1
Bray        Hern: $14,429.           Hern: $1m         Hern: 69.3: 1
            E. Newhall: $15,797.98   E. Newhall: $1m   E. Newhall: 63.3: 1
            J. Newhall: $375.        J. Newhall: $1m   J. Newhall: 2,666.7: 1
            PPCW: $405,834.86        PPCW: $2m         PPCW: 4.9: 1
            PFWHC: $50,243.30        PFWHC: $2m        PFWHC: 39.8: 1


Andrew      Crist: $39,656.          Crist: $1m        Crist: 25.2: 1
Burnett     Hern: $14,429.           Hern: $1m         Hern: 69.3: 1
            E. Newhall: $15,797.98   E. Newhall: $1m   E. Newhall: 63.3: 1
            J. Newhall: $375.        J. Newhall: $1m   J. Newhall: 2,666.7: 1
            PPCW: $405,834.86        PPCW: $2m         PPCW: 4.9: 1
            PFWHC: $50,243.30        PFWHC: $2m        PFWHC: 39.8: 1


David       Crist: $39,656.          Crist: $1m        Crist: 25.2: 1
Crane       Hern: $14,429.           Hern: $1m         Hern: 69.3: 1
            E. Newhall: $15,797.98   E. Newhall: $1m   E. Newhall: 63.3: 1
            J. Newhall: $375.        J. Newhall: $1m   J. Newhall: 2,666.7: 1
            PPCW: $405,834.86        PPCW: $2m         PPCW: 4.9: 1
            PFWHC: $50,243.30        PFWHC: $2m        PFWHC: 39.8: 1
12442       PLANNED PARENTHOOD v. AMERICAN COALITION
Michael     Crist: $39,656.          Crist: $750k        Crist: 18.9: 1
Dodds       Hern: $14,429.           Hern: $750k         Hern: 52: 1
            E. Newhall: $15,797.98   E. Newhall: $750k   E. Newhall: 47.5: 1
            J. Newhall: $375.        J. Newhall: $750k   J. Newhall: 2000: 1
            PPCW: $405,834.86        PPCW: $1m           PPCW: 2.5: 1
            PFWHC: $50,243.30        PFWHC: $1m          PFWHC: 19.9: 1


Timothy     Crist: $39,656.          Crist: $750k        Crist: 18.9: 1
Dreste      Hern: $14,429.           Hern: $750k         Hern: 52: 1
            E. Newhall: $15,797.98   E. Newhall: $750k   E. Newhall: 47.5: 1
            J. Newhall: $375.        J. Newhall: $750k   J. Newhall: 2000: 1
            PPCW: $405,834.86        PPCW: $1m           PPCW: 2.5: 1
            PFWHC: $50,243.30        PFWHC: $1m          PFWHC: 19.9: 1


Joseph      Crist: $39,656.          Crist: $750k        Crist: 18.9: 1
Foreman     Hern: $14,429.           Hern: $750k         Hern: 52: 1
            E. Newhall: $15,797.98   E. Newhall: $750k   E. Newhall: 47.5: 1
            J. Newhall: $375.        J. Newhall: $750k   J. Newhall: 2000: 1
            PPCW: $405,834.86        PPCW: $1m           PPCW: 2.5: 1
            PFWHC: $50,243.30        PFWHC: $1m          PFWHC: 19.9: 1


C. Roy      Crist: $39,656.          Crist: $1m          Crist: 25.2: 1
McMillan    Hern: $14,429.           Hern: $1m           Hern: 69.3: 1
            E. Newhall: $15,797.98   E. Newhall: $1m     E. Newhall: 63.3: 1
            J. Newhall: $375.        J. Newhall: $1m     J. Newhall: 2,666.7: 1
            PPCW: $405,834.86        PPCW: $2m           PPCW: 4.9: 1
            PFWHC: $50,243.30        PFWHC: $2m          PFWHC: 39.8: 1


Bruce       Crist: $39,656.          Crist: $750k        Crist: 18.9: 1
Murch       Hern: $14,429.           Hern: $750k         Hern: 52: 1
            E. Newhall: $15,797.98   E. Newhall: $750k   E. Newhall: 47.5: 1
            J. Newhall: $375.        J. Newhall: $750k   J. Newhall: 2000: 1
            PPCW: $405,834.86        PPCW: $1m           PPCW: 2.5: 1
            PFWHC: $50,243.30        PFWHC: $1m          PFWHC: 19.9: 1


Catherine   Crist: $39,656.          Crist: $500k        Crist: 12.6: 1
Ramey       Hern: $14,429.           Hern: $500k         Hern: 34.6: 1
            E. Newhall: $15,797.98   E. Newhall: $500k   E. Newhall: 31.6: 1
            J. Newhall: $375.        J. Newhall: $500k   J. Newhall: 1,333.3: 1
            PPCW: $405,834.86        PPCW: $750k         PPCW: 1.8: 1
            PFWHC: $50,243.30        PFWHC: $750k        PFWHC: 14.9: 1
           PLANNED PARENTHOOD v. AMERICAN COALITION                   12443
Dawn       Crist: $39,656.          Crist: $500k        Crist: 12.6: 1
Stover     Hern: $14,429.           Hern: $500k         Hern: 34.6: 1
           E. Newhall: $15,797.98   E. Newhall: $500k   E. Newhall: 35: 1
           J. Newhall: $375.        J. Newhall: $500k   J. Newhall: 1,333.3: 1
           PPCW: $405,834.86        PPCW: $750k         PPCW: 1.8: 1
           PFWHC: $50,243.30        PFWHC: $750k        PFWHC: 14.9: 1


Donald     Crist: $39,656.          Crist: $1m          Crist: 25.2: 1
Treshman   Hern: $14,429.           Hern: $1m           Hern: 69.3: 1
           E. Newhall: $15,797.98   E. Newhall: $1m     E. Newhall: 63.3: 1
           J. Newhall: $375.        J. Newhall: $1m     J. Newhall: 2,666.7: 1
           PPCW: $405,834.86        PPCW: $2m           PPCW: 4.9: 1
           PFWHC: $50,243.30        PFWHC: $2m          PFWHC: 39.8: 1


Charles    Crist: $39,656.          Crist: $1m          Crist: 25.2: 1
Wysong     Hern: $14,429.           Hern: $1m           Hern: 69.3: 1
           E. Newhall: $15,797.98   E. Newhall: $1m     E. Newhall: 63.3: 1
           J. Newhall: $375.        J. Newhall: $1m     J. Newhall: 2,666.7: 1
           PPCW: $405,834.86        PPCW: $2m           PPCW: 4.9: 1
           PFWHC: $50,243.30        PFWHC: $2m          PFWHC: 39.8: 1